In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-455V
                                    Filed: October 19, 2016
                                        UNPUBLISHED
*********************************
JULIE FEASTER,                                    *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On May 4, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleged that she suffered a shoulder injury resulting from vaccine
administration (“SIRVA”) as a result of the diphtheria-pertussis-tetanus vaccine she
received on July 9, 2014. On June 6, 2016, the undersigned issued a decision
awarding compensation to petitioner based on the parties’ stipulation. (ECF No. 29.)




1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On June 25, 2016, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 33). Petitioner requests attorneys’ fees in the amount of $20,316.50 and attorneys’
costs in the amount of $1,002.48 for a total amount of $21,318.98. Id. at 1. In
accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses.

        On July 11, 2016, respondent filed a response to petitioner’s motion. (ECF No.
35). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Additionally, she “asserts that a reasonable amount for fees and
costs in the present case would fall between $12,000.00 to $14,000.00” but provides no
basis or explanation for how she arrived at this proposed range. Id. at 3.

       On July 21, 2016, petitioner filed a reply. (ECF No. 37). Petitioner argues that
respondent has provided failed to raise any specific objection and disputes the
credibility of respondent’s proposed range of reasonable fees. (Id.) Petitioner requested
compensation for a further three hours of attorney time spent in preparation of the reply,
bringing the total amount of requested for attorneys’ fees and costs to $22,563.98. (Id.,
p. 5.)

        On September 16, 2016, the undersigned issued a reasoned decision in DiPietro
v. HHS, 15-742V, setting forth an hourly rate for petitioner’s counsel, and petitioner was
ordered to file an amended motion for attorneys’ fees and costs including billing records
reflecting that hourly rate. (ECF No. 38). Petitioner filed an amended motion for
attorney’s fees and costs on October 8, 2016. (ECF No. 40.) The amended motion
requested attorneys’ fees in the amount of $19,208.00 and costs in the amount of
$1,002.48, for a total of $20,210.48. 3

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.




3
 This amount includes the three hours billed for preparing the above-mentioned reply brief as well as an
additional 1.2 hours to prepare and submit the amended fee application. (ECF No. 40-1, p. 6.)
                                                    2
      Accordingly, the undersigned awards the total of $20,210.48 4 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Leah V. Durant, Esq.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3